Gardner, P. J.
We have studied this evidence (hereinbefore set out somewhat in detail), in view of previous decisions of this court, and in view of the whole record. It is our opinion that the evidence of Dr. James alone, which is reiterated in part *79hereinbefore, is sufficient to sustain the finding of the single Director of the State Board of Workmen’s Compensation, which finding was later affirmed by the full board, and subsequently affirmed by the Superior Court of Fulton County. Certainly this evidence, coupled with other evidence from other competent sources, is ample to sustain such findings.
Moreover, there is nothing to show that the State Board of Workmen’s Compensation acted in excess of their powers in the award. While it is true that the evidence showed that the deceased suffered previously from a heart condition, it is also true that competent evidence showed that the condition was aggravated by exertion on the part of the employee while in the course of his employment.
The request that 10% damages be allowed is denied.
The judge of the superior court did not err in affirming the findings of the State Board of Workmen’s Compensation that the deceased employee sustained an accidental injury which arose out of and in the course of his employment.

Judgment affirmed.

Townsend and Carlisle, JJ., concur.